Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 6/20/2022.
In the Instant Amendment, Claim(s) 1, 4 and 7 has/have been amended; Claim(s) 3, 6 and 9 has/have been cancelled; Claim(s) 1, 4 and 7 is/are independent claims. Claims 1, 2, 4, 5, 7 and 8 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 9-11), filed 6/20/2022, with respect to the 102, 103, and the double patenting rejections have been fully considered and are persuasive.  The rejections of 1/20/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
 A method of providing a wide-angle image, comprising: wherein the first and second camera modules are disposed based on an angle (α) from Equation 1 and an angle (β) from Equation 2, 
Equation 1
α= (180o- a)x(2/3)
wherein α is the angle formed by each of the first and second camera modules and a floor surface, wherein a is a horizontal view angle of the first and second camera modules, 
Equation 2
β= (180o- b)x(1/3)
wherein β is the angle of an image module of each of the first and second camera modules, wherein b is a vertical view angle of each of the first and second camera modules, in combination with all the limitations recited in claim 1;

A method of providing a wide-angle image, comprising: wherein the first, second, third, and fourth camera modules are disposed based on an angle (α) from Equation 1 and an angle (β) from Equation 2, 
Equation 1
α= (180o- a)x(2/3)
wherein α is the angle formed by each of the first, second, third, and fourth camera modules and a floor surface, wherein a is a horizontal view angle of the first, second, third, and fourth camera modules, 
Equation 2
β= (180o- b)x(1/3)
wherein β is the angle of an image module of each of the first, second, third, and fourth camera modules, wherein b is a vertical view angle of each of the first, second, third, and fourth camera modules, in combination with all the limitations recited in claim 4;

A method of providing a wide-angle image, comprising:
a photographing step of generating, by a first camera module, a first area image of a first area, generating, by a second camera module, a second area image of a second area neighboring a right of the first area, generating, by a third camera module, a third area image of a third area which is an opposite side of the first area, and generating, by a fourth camera module, a fourth area image of a fourth area which is an opposite side of the second area and neighbors a left of the third area,
wherein the first, second, third, and fourth camera modules are disposed based on an angle (α) from Equation 1 and an angle (β) from Equation 2, 
Equation 1
α= (180o- a)x(2/3)
wherein α is the angle formed by each of the first, second, third, and fourth camera modules and a floor surface, wherein a is a horizontal view angle of the first, second, third, and fourth camera modules, 
Equation 2
β= (180o- b)x(1/3)
wherein β is the angle of an image module of each of the first, second, third, and fourth camera modules, wherein b is a vertical view angle of each of the first, second, third, and fourth camera modules, in combination with all the limitations recited in claim 7.

Claims 2, 5 and 8 depending from claim 1, 4 and 7 are allowed for the same reasons as presented above, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696